Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant 
 
Claim Rejections - 35 USC § 251
Original Patent
     The following is a quotation of the first paragraph of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 

     MPEP 1412.01 states that the reissue claims must be for the same invention as that disclosed as being the invention of the original patent. MPEP 1412.01 further provides guidelines for determining whether the reissue claims are "for the invention disclosed in the original patent" as:
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; and 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application. 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features.

The presence of some disclosure (description and enablement) in the original patent should evidence that applicant intended to claim or 

     Further, the Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).  In Antares the reissue claims covered embodiments of injection devices (not restricted to jet-injection devices) which the Applicant admitted was a different invention from what was originally claimed. Id. at 1356. The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification'  ”. Id. at 1359.  The Federal Circuit further stated that although wording in 35 USC 251 was changed from “same invention” to “original patent” no change in substance was intended. Id. at 1360.
     Based on Antares a review of the specification is necessary to determine whether the original specification adequately discloses the invention of the reissue claims.  Like in Antares, in the instant reissue application, the disclosure does not contain the diameter of the second end being adjustable to two or more different fixed sizes while maintaining an approximately cylindrical housing. While it is clear the disclosure supports the diameter being adjustable to two or more different sizes, it fails to disclose that these different sizes are “fixed”. The original disclosure does 
     Therefore, claims 1-15 and 17-25 do not satisfy the “original patent” requirement.
     Claims 1-15 and 17-25 are therefore rejected under 35 USC 251 for not claiming subject matter directed to the invention disclosed in the original patent.

New Matter in Reissue Claims
Claims 1-15 and 17-25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
The specification fails to provide support for the diameter of the second end being adjustable to two or more different fixed sizes while maintaining an approximately cylindrical housing. While it is clear the disclosure supports the diameter being adjustable to two or more different sizes, it fails to disclose that these different sizes are “fixed”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 11 and 18, the specification fails to provide support for the diameter of the second end being adjustable to two or more different fixed sizes while maintaining an approximately cylindrical housing. 
With respect to claim 18, the specification fails to provide support for each of the two members has two or more inclined surfaces. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the phrase “the approximately uniform diameter of the second end being formed by the at least two members and being adjustable to two or more different fixed sizes” is vague and unclear. As was stated in the previous action it is unclear how the uniform diameter   
With respect to claim 11, the phrase “the second end being adjustable to two or more different fixed sizes” is vague and unclear. As was stated in a previous action it is unclear how the uniform diameter of the second end can be both “adjustable” and “fixed” since something adjustable is not fixed and something fixed is unchangeable by definition. In line 13 there is no clear antecedent basis for the cylindrical housing as two have been previously recited in lines 6 and 12. 
With respect to claim 18, the phrase “the distal end being adjustable to two or more different fixed sizes” is vague and unclear. As was stated in the previous action it is unclear how the uniform diameter of the second end can be both “adjustable” and “fixed” since something adjustable is not fixed and something fixed is unchangeable by definition. In lines 11-12 it is unclear if each of the two members has two or more inclined surfaces, or each has one, so together there are two. In line 9 it is unclear if another 

Response to Arguments
Applicant's arguments filed 11-04-2021 have been fully considered but they are not persuasive to overcome the rejections made in the present Office Action.
Applicant argues that the specification details that the members are adjustable to be set to two different diameters. Also argued is that “fixed” is synonymous with “set”, and the examiner is confusing “adjustable” with “fully adjustable”. Applicant cited the example of a belt being adjustable to a number of different fixed sizes or lengths. 
The examiner disagrees. The problem with the claim language is not centered around the term adjustable. Clearly the diameter of the cutting edges of the members is adjustable. The problem is while adjustable to a plurality of different diameters, there is no fixing at these diameters. Being “set” to a particular diameter is different than being “fixed” at that diameter. The specification in col. 9 lines 38-62 describes “set” in the context of 
	As for the belt example it should be noted that adjusting the belt does not alter the length of the belt, it adjusts the diameter of the circle formed by the belt ignoring the overlap. Another difference is that there is a fixing means or structure in a belt, that being the interaction of the prong with each of the holes which fixes the diameter at specific lengths until the prong is disengaged from the hole. Therefore, this example is not really analogous to the disclosed device. 
	Applicant then argues that the claim language in question cannot be indefinite because the examiner pointed out that this limitation is a surrender-generating limitation, and an indefinite limitation cannot define the invention over the art. 
	The examiner disagrees. The examiner contends that applicant has provided a characteristic that is not part of a surrender-generating limitation. Presenting and/or arguing that a limitation is not found in the prior art generates surrender of the subject matter. A surrender-generating .  

Conclusion                                                  
Claims 1-15 and 17-25 are rejected.

Claim 16 has been canceled.




Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Glenn K. Dawson whose telephone number is 571-272-4694. The examiner can normally be reached on Mon-Fri 8:00-4:30. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively. 


or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
Signed: /GLENN K DAWSON/ Primary Examiner, Art Unit 3993

Conferee: /BMF/
Conferee: /GAS/